  Case: 2:21-cv-00049-DCR Doc #: 5 Filed: 04/07/21 Page: 1 of 3 - Page ID#: 21




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      (at Covington)

 BYRD SEVERANCE,                                    )
                                                    )
         Plaintiff,                                 )        Civil Action No. 2: 21-049-DCR
                                                    )
 v.                                                 )
                                                    )
 STATE OF KENTUCKY CABINET                          )         MEMORANDUM OPINION
 FOR HEALTH AND FAMILY SERVICES,                    )             AND ORDER
                                                    )
         Defendant.                                 )

                                        *** *** *** ***

       Byrd Severance is a pretrial detainee being held at the Mason County Detention Center in

Maysville, Kentucky. Proceeding without a lawyer, Severance has filed a civil rights Complaint

with this Court. [Record No. 1] The Court has conducted an initial screening of that Complaint

pursuant to 28 U.S.C. § 1915A and will dismiss it for multiple reasons.

       First, the Court lacks subject-matter jurisdiction over this action. See Fed. R. Civ. P. 12(h)(3).

While Severance utilizes the approved E.D. Ky. 520 Civil Rights Complaint Form, suggesting that

his claim arises under 42 U.S.C. § 1983, it is clear that he is simply complaining about a child

custody dispute that is ongoing in state court. In relevant part, Severance names the state of

Kentucky’s Cabinet for Health and Family Services as the sole defendant in this action before

alleging that he is the “legal parent” of his daughter and that “the mom . . . took her” across state

lines even though she did “not have any rights at the time.” [Record No. 1 at 1-2]. Severance then

refers to at least two cases in state court [Record No. 1-1 at 1], and publicly-available records show

that there is at least one other relevant, active domestic relations case ongoing in state court. See




                                                  -1-
    Case: 2:21-cv-00049-DCR Doc #: 5 Filed: 04/07/21 Page: 2 of 3 - Page ID#: 22




Land v. Severance, No. 20-CI-00237 (Mason Cir. Ct. 2021), https://kcoj.kycourts.net/CourtNet

(last accessed on April 6, 2021) (involving a pending petition for child custody).

        The United States Court of Appeals for the Sixth Circuit has repeatedly held that “[f]ederal

courts have no jurisdiction to resolve domestic relations disputes,” such as the one at issue in this

case. Partridge v. State of Ohio, 79 F. App’x 844, 845 (6th Cir. 2003) (citing Ankenbrandt v.

Richards, 504 U.S. 689, 703 (1992)); see also Danforth v. Celebrezze, 76 F. App’x 615, 616 (6th

Cir. 2003) (“[F]ederal courts lack jurisdiction where the action is a mere pretense and the suit is

actually concerned with domestic relations issues.”). Thus, this Court lacks jurisdiction regarding

Severance’s claim.

        Next, even if this Court had jurisdiction over the plaintiff’s claims, it could not grant

Severance the relief he is seeking. Severance repeatedly says that he wants three individuals “brout

[sic] up on charges for breaking the law.” [Record No. 1 at 4-5]. A request to file criminal charges,

however, must be directed to law enforcement officials.1 While this is a court of law that may

resolve criminal charges filed by federal prosecutors, it does not file such charges itself or order

law enforcement officials to file them against others. In short, Severance’s request for relief is

simply unavailing.

        Accordingly, it is hereby

        ORDERED as follows:

        1.      Severance’s Complaint [Record No. 1] is DISMISSED, with prejudice, for lack of

subject matter jurisdiction.



1
 Severance may be trying to file such a request with the United States Attorney’s Office. After all, he wrote
“Attn Fedral [sic] State Attorney” on the envelope he mailed to the Clerk of this Court. [Record No. 1-3]
Therefore, out of an abundance of caution, the Court will direct the Clerk’s Office to mail a copy of
Severance’s Complaint and this Order to the United States Attorney’s Office for the Eastern District of
Kentucky.

                                                    -2-
  Case: 2:21-cv-00049-DCR Doc #: 5 Filed: 04/07/21 Page: 3 of 3 - Page ID#: 23




       2.      All pending motions are DENIED as moot.

       3.      This action is STRICKEN from the docket.

       4.      Inasmuch as Severance wrote “Attn Fedral [sic] State Attorney” on the envelope

he mailed to the Clerk of this Court [Record No. 1-3], the Clerk’s Office is directed to mail a copy

of Severance’s Complaint [Record No. 1] and this Order to the United States Attorney’s Office for

the Eastern District of Kentucky.

       Dated: April 7, 2021.




                                                -3-
